ORDER
PER CURIAM.
Movant appeals the denial of his Rule 27.26 motion, contending his guilty pleas to a third offense of intoxicated driving and resisting arrest had been involuntary. This because he was then under medication impairing his ability to understand the proceeding.
Having considered the original guilty plea and movant’s testimony, the motion court found that when defendant pled guilty he had denied loss of memory; it found defendant then understood the charges and his guilty plea had been knowingly entered.
Affirmed. Rule 84.16(b).